Citation Nr: 1002491	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§§ 3.321(b) and 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose  
from a December 2001 rating decision in which the RO denied a 
TDIU, as well as a  rating in excess of 30 percent for 
service-connected dysthymia.  The Veteran filed a notice of 
disagreement (NOD) in January 2002; and, the RO issued a 
statement of the case (SOC) in December 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

In a June 2005 rating decision, the RO granted an increased, 
50 percent, rating for  dysthymia, effective May 18, 2005.  
In a March 2006 decision, the Board denied  ratings for 
service-connected dysthymia in excess of 30 percent (prior to 
May 18, 2005) and in excess of 50 percent (since May 18, 
2005), as well as  denied a  TDIU.   The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2008 Memorandum 
Decision, the Court vacated that portion of the Board's 
decision that denied a TDIU, and remanded that matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.  The Court affirmed the remainder of the Board's 
March 2006 decision.

In May 2009, the Board remanded the claim for a TDIU to the 
RO, via the Appeals Management Center (AMC),in Washington, 
DC, , for additional development.  After completion of the 
requested development, the AMC continued the denial of a  
TDIU as reflected in a November 2009 supplemental statement 
of the case), and returned the matter to the Board for 
further appellate consideration.  

In December 2009, the undersigned Veterans Law Judge granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


The Board notes that, at the time of the March 2006 Board 
decision, the Veteran did not have an appointed 
representative.  However, in February 2009, the RO received 
from the appellant an Appointment of Individual as Claimant's 
Representative (VA Form 21-22) designating Disabled American 
Veterans, a Veteran's service organization, as his 
representative.  The Board recognizes the change in 
representation. 

For the reasons expressed below, the matter on appeal 
(recharacterized, as reflected on the title page  is, again, 
being remanded to the RO, via AMC.   VA will notify the 
appellant when  further action, on his part, is required.  


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this  
matter.. 

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one service-connected 
disability, the disability is rated at 60 percent or more, 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2009).  A total disability rating may also be assigned on an 
extra-schedular basis, in exceptional cases, and pursuant 
specifically prescribed the procedures, for a Veteran who is 
unable to secure and follow a substantially gainful 
occupation (i.e. is unemployable) by reason of a service-
connected disability, but who fails to meet the percentage 
requirement set forth in section 4.16(a). See     38 C.F.R. 
§ 4.16(b) (2009).  

The Veteran's lone service-connected disability is dysthymia, 
for which a 50 percent rating has been assigned.  
Consequently, the percentage requirement of 4.16(a) has not 
been met.  However, as noted, entitlement to a TDIU, on an 
extra-schedular basis (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)), may nonetheless be established, if the Veteran is 
shown to be unemployable by reason of his service-connected 
disability.  

In September 2009, the Veteran was afforded a VA psychiatric 
examination.  In the examination report, the psychiatrist 
noted that the Veteran's dysthymic disorder had led to major 
depressive disorder and that the dysthymic disorder is 
"superimposed by" the major depressive disorder."  The 
psychiatrist then found that due to his chronic depression, 
the Veteran could not obtain or retain any substantially 
gainful employment because he could not concentrate on any 
given task and could not complete any assigned work.  
However, in the subsequent September 2009 SSOC, the AMC 
continued the denial of the Veteran's claim, noting that 
outpatient treatment records failed to show any evidence that 
would warrant consideration for a TDIU on an extra-schedular 
basis.

In light of the above, it does not  appear that the RO has 
meaningfully considered all pertinent evidence or record, to 
particularly include the VA examiner's opinion which, when 
read in its entirety, tends to indicate that the Veteran is 
unemployable due to his service-connected psychiatric 
disability. Further, it does not appear that the referenced 
opinion is directly contradicted by any other medical opinion 
of record.  Given these facts, as well as the prescribed 
procedures for awarding a TDIU on an extra-schedular basis, 
set forth 38 C.F.R. § 4.16(b), the Board is unable to award 
an extra-schedular TDIU, but, rather, must remand the matter 
for further RO consideration.  On remand, the RO must 
determine whether the procedures for referral for 
consideration of an extra-schedular TDIU, set forth in  
38 C.F.R. § 4.16(b) are invoked, based on full consideration 
of all pertinent evidence, to particularly  include the 
September 2009 VA psychiatric examination report and opinion.

Prior to completing the necessary action relating to referral 
of the claim for extra-schedular consideration, to ensure 
that all due process requirements are met, the RO should give 
the appellant another opportunity to provide information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted prior to adjudicating 
the claim for a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim TDIU, to 
include on an extra-schedular basis 
pursuant t to 38 C.F.R. §§ 3.321(b) and 
4.16(b)., in light of all pertinent 
evidence (to particularly include the 
September 2009 VA  psychiatric examination 
report and opinion) and legal authority. 

4.  If the claim for a TDIU remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate.  
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 




(West Supp. 2009).  The RO is reminded that this appeal has 
been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


